Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “304” mentioned in the description at paragraph as indicating an angle. Instead, Fig. 3 includes reference sign “306”, which is not in the written description. Thus, the examiner suggests that the Applicant amend Fig. 3 to replace reference character “306” with reference character “304” (or, alternatively, that the Applicant amend the written description to replace reference sign “304” with reference sign “306”).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “308” mentioned in the description at paragraph 32 and other paragraphs. Instead, the drawings only include reference characters 308a, 308b, 308c, and 308d. The examiner suggests the Applicant add reference character “308” to the drawings, or alternatively the Applicant amend the written description to refer only to reference characters 308a, 308b, 308c, and 308d, but not 308.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at line 4 (using the Applicant’s numbering) recites, “a knife body comprising a knife frame having an elongated channel”. This recitation should better clarify that the knife frame, as opposed to the knife body, has the elongated channel. The examiner’s suggests reciting – a knife body comprising a knife frame, the knife frame having an elongated channel –.
Claim 1 at lines 6-7 recites, “the cutout portions extending outward from the elongated channel”. However, the claim previously describes the elongated channel as including the cutout portions. Claim 1 should therefore be amended to recite that the cutout portions extend outward from a remainder of the elongated channel, or that the cutout portions extend outward from at least one of the main portion and the angled extending portion of the elongated channel.
Claim 1 at the final paragraph recites, “the blade holder comprising at least one guide configured to engage the elongated channel and a locking tab configured to separately engage the elongated channel and the cutout portions”. This recitation should better clarify that the blade holder comprises the locking tab. For example, the examiner suggests reciting -- the blade holder comprising at least one guide configured to engage the elongated channel, and the blade holder further comprising a locking tab configured to separately engage the elongated channel and the cutout portions – or -- the blade holder comprising at least one guide and a locking tab, the at least one guide configured to engage the elongated channel, and the locking tab configured to separately engage the elongated channel and the cutout portions –.
Claim 13 recites, “when the locking tab engages the cutouts”. This recitation should refer to one of the cutouts, rather than the cutouts in the plural, since the locking tab only engages a single 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a blade release mechanism to release a blade held by the blade holder” as recited in claim 4 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “to release a blade held by the blade holder”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “blade release” preceding the generic placeholder describes the function, not the structure, of the mechanism)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, “the blade is angled relative to the longitudinal axis at an angle between 10 and 40 degrees”. This recitation is indefinite because claim 7 fails to describe any position of the blade holder at which the blade is angled as recited. As disclosed, the angle of the blade relative to the longitudinal axis depends where along the elongated channel the blade holder is located. It is unclear whether claim 7 encompasses the blade being angled at any position of the blade holder, whether claim 7 is referring to the angle of the blade at some specific position, or whether claim 7 intends to require that the blade is always angled between 10 and 40 degrees regardless of the position of the blade holder along the channel. While claim 7 depends from claim 6, and while claim 6 recites “when at least one guide is moved into the angled extending portion”, it unclear if this recitation in claim 6 is intended to limit claim 7, too. As claims 6 and 7 are written, the “when” limitation appears to only limit claim 6, not claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2011/0197454 A1 to Zeng, with the rejection of claim 4 being evidenced by US Pat No. 7,797,836 B2 to Ranieri et al.
Regarding claim 1, Zeng discloses a utility knife 100 comprising: 
a knife body 30 comprising a knife frame 70 having an elongated channel 74 extending parallel to a longitudinal axis of the knife body 30 (see Fig. 3; in regards to the recitation ‘extending parallel’, the broadest reasonable interpretation of this limitation in view of the present specification includes a component of the direction of extension of the channel 74 as being parallel to the longitudinal axis, not that the entire channel is itself parallel to the longitudinal axis), the elongated channel 74 comprising a main portion (see the annotated Fig. below 4; alternatively, the ‘main portion’ can be a portion of the channel 74 only at a right end of the channel, noting that the ‘main portion’ need not extend all the way to the ‘angled extending portion’), an angled extending portion (see the annotated Fig. below; it is evident from comparing the orientations of the blade holder 20 in Fig. 3 vs. in Fig. 4 that the ‘angled extending portion’ extends at a different average angle than the main portion), and cutout portions 75, the cutout portions 75 extending outward from the elongated channel 74 (see Fig. 4); and 
a blade holder 20 disposed within the knife body 30 adjacent to the knife frame 70 (see Figs. 2 and 3), the blade holder 20 comprising at least one guide 51 configured to engage the elongated channel 74 (see Fig. 4) and a locking tab 58 configured to separately engage the elongated channel 74 and the cutout portions 75 (see Figs. 3 and 4; see also paragraph 27).  

    PNG
    media_image1.png
    750
    1038
    media_image1.png
    Greyscale

Regarding claim 2, Zeng discloses that the blade holder 20 further comprises a depressible button 50 attached to the locking tab 58 (see Fig. 4 and paragraphs 17 and 31), the depressible button 50 configured to move the locking tab 58 out of engagement with the cutout portions 75 (when the button 50 is pressed; see paragraph 31).  
Regarding claim 3, Zeng discloses that the blade holder 20 further comprises a biasing spring 59 to bias the locking tab 58 into engagement with the cutout portions 75 (see Fig. 4 and paragraph 30).  
Regarding claim 4, Zeng discloses that the blade holder 20 further comprises a blade release mechanism (including gate 40 and detent 44; see Fig. 6)) to release a blade 10 held by the blade holder 20 (see Fig. 6 and paragraph 33). The blade release mechanism of Zeng is an equivalent of the disclosed blade release mechanism. The blade release mechanism of Zeng performs the function of releasing the blade held by the blade holder as recited in claim 4 per paragraph 33 of Zeng; the structure of the blade release mechanism of Zeng is not excluded by any definition in the present specification for an equivalent; and a person of ordinary skill in the art would have recognized the interchangability of the blade release mechanism of Zeng for the blade release mechanism disclosed in the present specification 
Regarding claim 6, Zeng discloses that when the at least one guide 51 is moved into the angled extending portion of the elongated channel 74 (see Fig. 4), a blade 10 held by the blade holder 20 becomes angled relative to the longitudinal axis (see annotated Fig. 4 above). 
Regarding claim 11, Zeng disclose a utility knife comprising 100: 
a knife body 30 comprising a knife frame 70 and an ergonomic outer casing (defined by shells 60 and 61; various curvatures defined by the outer casing are shown in Fig. 1, and these curvatures cause the outer casing to be ‘ergonomic’ because the curvatures avoid uncomfortable sharp edges) attached to the knife frame 70 (see Figs. 1 and 2); and 
a retractable blade holder 20 configured to hold a blade 10 (compare Figs. 3 and 4), the retractable blade holder 20 configured to extend out of and retract into the knife body 30 (compare Figs. 3 and 4), and to be selectively oriented at a first angle (in a first interpretation, the ‘first angle’ is the angle at which the holder 30 is held as shown in Fig. 3; in a second interpretation applicable to claim 14 as discuss below, the ‘first angle’ is the angle when the blade holder is engaged to the cutout 75 that is one cutout to the right from the cutout 75 engaged in Fig. 4) and a second angle (shown in Fig. 4) relative to a longitudinal axis of the knife body 30, the first angle being different than the second angle (in the first interpretation, compare Figs. 3 and 4 – in Fig. 3 the first angle is approximately parallel to the longitudinal axis, whereas the blade holder is oriented at an angle from the longitudinal axis when oriented at the second angle as shown in Fig. 4; in the second interpretation, the first and second angles are different due to the gradual curvature of the channel 74).  
claim 12, Zeng discloses that the knife frame 70 comprises an elongated channel 74 including a main portion and an angled portion (see the annotated Fig. 4 above), the retractable blade holder 20 comprises first and second guides 51 that engage the elongated channel 74 (see Fig. 4 and paragraph 27), the retractable blade holder 20 being oriented at the first angle while the first and second guides 51 engage the main portion (see Fig. 3), and the retractable blade holder 20 rotating towards the second angle when at least one of the first and second guides 51 engaged the angled portion (see Fig. 4).  
Regarding claim 13, Zeng discloses that the elongated channel 74 comprises cutouts 75 and the retractable blade holder 20 comprises a locking tab 58 configured to engage the elongated channel 74 and the cutouts 75 (see Figs. 3 and 4 and paragraph 27), the locking tab 58 locking the retractable blade holder 20 into one of a plurality of positions corresponding to the cutouts 75 when the locking tab 58 engages the cutouts 75 (see Figs. 3 and 4; the tab 58 can engage any of the cutouts 75 depending on where a user slides the blade holder to).  
Regarding claim 14, Zeng discloses that the cutouts 75 comprise a first, second, third, and fourth cutout 75 (see Fig. 2, where the first cutout is at the right of the channel 74, the second cutout is one cutout further left than the first cutout, etc.); the first cutout 75 corresponds to a retracted position of the plurality of positions (see Fig. 3); the second cutout corresponds to a box cutter position of the plurality of positions (this feature is evident from Fig. 3 – the second cutout is positioned for the blade 10 to have at least an edge extending out the handle 30 enabling box cutting); the third cutout corresponds to an extended straight position of the plurality of positions (this feature is evident from Fig. 3, where the position of the third cutout causes the blade holder to be closer to parallel to the longitudinal axis compared to the fourth cutout, such that the position in the third cutout can be considered a ‘straight position’), the extended straight position being a position where the retractable blade holder 20 extends at the first angle (see the discussion of this option in claim 11 above); and the 
Regarding claim 15, Zeng discloses that the retractable blade holder 20 comprises a depressible button 50 attached to the locking tab 58 (see Fig. 2 and paragraph 27), the depressible button 50 configured to release the locking tab 58 from the cutouts 75 (see paragraph 31).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of US Pub. No. 2010/0325899 A1 Seber et al., as evidenced by Ranieri.
Zeng fails to disclose that the knife body comprises a blade release button that aligns with the blade release mechanism and actuates the blade release mechanism as required by claim 5.  
Seber, however, teaches blade lock where a knife body 300 includes a blade release button 285 that aligns with a blade release mechanism 280 and actuates the blade release mechanism 280 (compare Figs. 5B and 5C to see the alignment; see also paragraphs 35 and 36).
Thus, Zeng differs from the utility knife of claim 5 by the substitution of the blade lock of Seber, which includes a blade release button on the knife body, in place of the blade lock of Zeng. Seber, as discussed above, teaches the substituted components, and the substituted components’ functions of locking a blade to and releasing a blade from a blade holder were known in the art because these functions are taught by Seber (see paragraphs 35 and 36). One of ordinary skill in the art could have (i) a blade lock that releases a blade from a blade holder when the blade holder is in the extended position, such as that disclosed by Zeng and (ii) a blade lock that releases a blade from a blade holder when the blade holder is in the retracted position, such as that disclosed by Seber. Thus, the mere difference in position of the blade holder at which the blade is released does not lead to unexpected results, in view of the teachings of Ranieri.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of Ranieri.
Zeng fails to disclose the exact angle of the blade relative to the longitudinal axis when the blade holder is engaged with the ‘angled extending portion’ shown in annotated Fig. 4 above. Zeng thus fails to disclose that the blade is angled relative to the longitudinal axis at an angle between 10 and 40 degrees as required by claim 7 and that the first angle is between 0 and 10 degrees and the second angle is between 10 and 40 degrees as required by claim 16.
Ranieri, though, suggests shaping an elongated channel 150 of a utility knife so that a blade 50 becomes angled more progressively downward as a blade holder 30 sliders from a retracted position to an extended position (see col. 3, line 66 to col. 4, line 1). Thus, Ranieri suggests that the angle of a blade relative to the longitudinal axis should increase as the blade is moved from the retracted position to the extended position, since it is the angle of the blade relative to the longitudinal axis that causes the blade to be ‘angled more downwardly’. In view of Ranieri’s teaching, the angle of the blade at each location along the elongated channel is a result effective variable, since these angles produce the result of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the utility knife of Zeng by selecting a first angle to be between 0 and 10 degrees and selecting a second angle to be between 10 and 40 degrees relative to the longitudinal axis since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Discovering an optimum angle of the blade at each position along the elongated channel would have been a mere design consideration based on providing a blade that becomes more progressively angled downward as the blade is extended as is suggested by Ranieri. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), since the modification merely requires selecting some geometry of the channel (indeed, Ranieri at col. 4, lines 2-6 indicates that one of ordinary skill in the art is capable of choosing an appropriate channel geometry). Because Ranieri suggests angling the blade further downward as the blade is moved along the channel, discovering the optimum or workable ranges of angles at various positions of the blade along the channel involves only routine skill in the art.
Claims 8-10 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of US Pub. No. 2014/0373364 A1 to Li.
Regarding claim 9, Zeng discloses that the knife frame 70 comprises first and second outer frames 72 (see Fig. 2), the blade holder 20 being disposed between the first outer frame 72 and the next frame, which is the second outer frame of Zeng (see Fig. 2).
Regarding claim 18, Zeng discloses that the knife frame 70 comprises first and second outer frames 72 (see Fig. 2), the retractable blade holder 20 being disposed between the first outer frame 72 and the next frame, which is the second outer frame of Zeng (see Fig. 2).  
claim 8; that the knife frame comprises an inner frame disposed between the first and second outer frames, the blade holder being disposed between the first outer frame and the inner frame, and the blade storage being disposed between the inner frame and the second outer frame as required by claim 9; that the knife body comprises a storage release that releases the second end of the blade storage upon actuation as required by claim 10; a blade storage, the blade storage comprising a first end pivotally connected to the knife body, and a second end that releasably rotates away from the knife body as required by claim 17; that the knife frame comprises an inner frame disposed between the first and second outer frames, the retractable blade holder being disposed between the first outer frame and the inner frame, and the blade storage being disposed between the inner frame and the second outer frame as recited in claim 18; and that the knife body comprises a storage release that releases the second end of the blade storage upon actuation as recited in claim 19.
Li, though, teaches a utility knife 10 having a blade storage 20 comprising a first end 96 pivotally connected to a knife body (see Fig. 2 and paragraphs 16 and 23), and a second end 94 that releasably rotates away from the knife body (see Fig. 2 and paragraphs 16 and 23). Li’s knife 10 has a knife frame comprises an inner frame 86 disposed between first and second outer frames 24 and 26 (see Fig. 2 and paragraph 22), where a blade holder 18 is disposed between the first outer frame 24 and the inner frame 86 (see Fig. 8 and paragraph 25), and the blade storage 20 being disposed between the inner frame 86 and the second outer frame 26 (see Fig. 2 and paragraph 25). The knife body comprises a storage release 110 and 112 that releases the second end of the blade storage upon actuation (see Fig. 2 and paragraph 27; the release 110 and 112 ‘releases the second end’ because the release 110 and 112 permits rotation of the blade storage 20 once actuated – note that the claim does not require the release to act directly on the second end, but instead is satisfied if the second end becomes movable). Li 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zeng to include a blade storage as taught by Li, including modifying the frame to include an inner frame where the blade holder is disposed between the first outer frame and the inner frame and the blade storage is disposed between the inner frame and second outer frame, and including providing a storage release. This modification is advantageous because it provides the utility knife of Zeng with storage for spare blades, such that a user can replaced a blade held in the blade holder when that blade becomes worn or dull. A user need not go looking for spare blades in some other location, since the spare blades are held by the utility knife, which enhances convenience.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of US Pat. No. 4,805,303 to Gibbs.
Regarding claim 20, Zeng discloses that the knife frame 70 comprises first and second outer frames 72 (see Fig. 2), the retractable blade holder 20 being disposed between the first outer frame and an adjacent frame, which in the case of Zeng is the second outer frame (see Fig. 2). 
However, Zeng fails to disclose that the knife frame comprises an inner frame disposed between the first and second outer frames, the retractable blade holder being disposed between the first outer frame and the inner frame, and a folding tool being disposed between the inner frame and the second outer frame as required by claim 20.
Gibbs, though, teaches providing a knife with two different tools. In particular, Gibbs teachings providing a knife frame that includes first and second outer frame 32 and 34 and an inner frame 78 disposed between the first and second outer frames 32 and 34. A first tool 12 is disposed between the first outer frame 32 and the inner frame 78, and a folding tool 14 is disposed between the inner frame 78 and the second outer frame 34 (see Fig. 4). Gibbs teaches that its knife configuration provides 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Zeng to include an additional tool in the form of a folding tool in view of the teachings of Gibbs, with this modification including providing the frame of Zeng with an inner frame and located the folding tool between the inner frame and the second outer frame. This modification is advantageous because it provides a user with an additional tool option in the same knife body, this enhancing the versatility of the utility knife.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the following references discloses a knife having a relevant channel configuration:
US Pat. No. 2,107,736 (note angled channel portion 5);
US Pub. No. 2011/0041344 (see the non-linear channel 16a in Fig. 2A);
US Pub. No. 2010/0132199
US Pat. No. 9,050,729
US Pat. No. 8,984,755
US Pat. No. 10,179,415
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN H MACFARLANE/Examiner, Art Unit 3724